IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41823

STATE OF IDAHO,                                 )   2014 Unpublished Opinion No. 876
                                                )
       Plaintiff-Respondent,                    )   Filed: December 23, 2014
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
GREGORY LEE MACHO,                              )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and consecutive unified sentences of five years, with a
       minimum period of confinement of three years, for aggravated assault; twenty
       years, with a minimum period of confinement of ten years, for aggravated battery
       with a deadly weapon enhancement; and five years, with a minimum period of
       confinement of two years, for destruction of evidence, alteration or concealment of
       evidence, affirmed; order denying I.C.R. 35 motion for reduction of
       sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GRATTON, Judge;
                                 and MELANSON, Judge
                   ________________________________________________

PER CURIAM
       Gregory Lee Macho entered an Alford 1 plea to aggravated assault, I.C. §§ 18-901(b) and
18-905; aggravated battery, I.C. §§ 18-903(a), 907(a)(b); use of a deadly weapon, I.C. § 18-2520;
and destruction of evidence, alteration or concealment of evidence, I.C. § 18-2603. In exchange for


1
       See North Carolina v. Alford, 400 U.S. 25 (1970).
                                                1
his guilty plea, additional charges were dismissed including an allegation that he was a persistent
violator. The district court sentenced Macho to consecutive unified sentences of five years, with
a minimum period of confinement of three years, for aggravated assault; twenty years, with a
minimum period of confinement of ten years, for aggravated battery with a deadly weapon
enhancement; and five years, with a minimum period of confinement of two years, for
destruction of evidence, alteration or concealment of evidence. Macho filed an I.C.R 35 motion,
which the district court denied. Macho appeals.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Macho’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Macho’s judgment of conviction and sentences, and the district court’s order
denying Macho’s Rule 35 motion, are affirmed.




                                                     2